ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-038, concluding that WILLIAM H. OLIVER of NEPTUNE, who was admitted to the bar of this State in 1972, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), and RPC 1.15(b) (failure to promptly deliver funds the client is entitled to receive), and good cause appearing;
It is ORDERED that WILLIAM H. OLIVER is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.